Exhibit 10.8

 

LICENSE AGREEMENT (“Agreement”), effective as of February 25, 2008 (the
“Effective Date”)

 

BETWEEN

 

Advanced Cell Technology, Inc., a Delaware corporation with offices located at
381 Plantation Street, Worcester, Massachusetts 01605, the United States of
America, lawfully represented by its director William M. Caldwell, IV (“ACT” or
“Licensor”)

 

and

 

Pharming Technologies B.V., a private limited liability company incorporated and
existing under the laws of the Netherlands, having its registered office at
Darwinweg 24, 2333 CR Leiden, the Netherlands, lawfully represented by its
directors Dr. R. Strijker and Dr. B. M. Giannetti (“Pharming” or  “Licensee”)

 

(Pharming and ACT sometimes hereinafter referred to individually as a “Party”
and collectively as the “Parties”).

 

WHEREAS:

 

1.                                       Pharming and Infigen, Inc. (“Infigen”)
previously entered into a License and Settlement Agreement that was executed by
Pharming and Infigen on July 9, 2004 and July 13, 2004, respectively”), a copy
of which is attached hereto as Exhibit A (the “Original Agreement”).

 

2.                                       Under the Original Agreement, Pharming
obtained certain exclusive and nonexclusive rights to patents owned by Infigen.

 

3.                                       Infigen ceased conducting its business,
and certain of the patents previously owned by Infigen were acquired by ACT
pursuant to a Patent Assignment Agreement (the “Assignment Agreement”) dated
February 2, 2007 between ACT and Infigen.

 

4.                                       Under the Assignment Agreement, ACT
agreed to honor the Original Agreement with respect to the Infigen Patents (as
defined herein) and subject to the terms and conditions of the Assignment
Agreement; and

 

5.                                       Pharming and ACT have agreed that the
Original Agreement should be restated to clarify the Parties’ respective rights
and to reflect certain agreements reached by Pharming and ACT concerning the
patent rights previously licensed to Pharming under the Original Agreement.

 

--------------------------------------------------------------------------------


 

DECLARE THAT THEY HAVE ENTERED INTO AGREEMENT AS FOLLOWS:

 

ARTICLE 1 - DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1                               “Infigen Patents” means the patents and patent
applications listed in Exhibit B attached hereto.  The Parties acknowledge and
agree that Exhibit B shall be updated by ACT on a yearly basis to reflect the
actual status of the Infigen Patents.

 

1.2                               “Pharming Field” means all uses and
applications in or related to non-human animals.

 

1.3                               “ACT Field” means all uses and applications in
or related to humans.

 

1.4                               “Territory” means the world.

 

1.5                               “Improvements”  means all improvements or
modifications or adaptations to or, any new application of Infigen Patents or
any parts thereof which may be made or acquired by either Party during this
Agreement.

 

For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.

 


ARTICLE 2 – TERMINATION OF THE ORIGINAL AGREEMENT

 

The Original Agreement is hereby terminated by mutual agreement of the Parties
and all of its provisions are hereby superseded in their entirety and replaced
by the provisions of this Agreement, including its Exhibits, provided, however,
that ACT and Pharming acknowledge, understand and agree that the Original
Agreement shall remain in force as between Pharming and Infigen with respect to
all rights, licenses (including the non-exclusive license rights of Pharming
under the Original Agreement not covered by Exhibit B and its provisions in
relation to these non-exclusive license rights) and obligations relating to any
Infigen intellectual property, including without limitation, any patents and
patent applications other than the Infigen Patents (licensed hereunder) included
in the Original Agreement.  Nothing in this Agreement is intended to terminate
or adversely affect any rights obtained by Pharming from Infigen under the
Original Agreement except to the extent the Original Agreement is terminated by
this Agreement.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3 -  LICENSE GRANTS AND RETAINED RIGHTS

 

3.1                               License Grant.  ACT hereby grants to Pharming
an exclusive (even excluding ACT), sublicenseable, world-wide, royalty-free,
non-terminable (by ACT) and irrevocable license under the Infigen Patents,
including Improvements, and including any foreign counterpart applications,
together with any and all patents that have issued or in the case of
applications heretofore filed, in the future issue therefrom or whose priority
date is based thereon; and all related divisionals, continuations, national
stage applications or patents filed under the Patent Cooperation Treaty of 1978,
reissues or renewals, of the foregoing, in the Pharming Field in the Territory,
to make, have made, use, have used, sell, have sold, offer for sale, and import
all products covered by this Agreement and to use and have used the technology
covered by the Infigen Patents.

 

3.2                               Sublicenses.  Pharming shall have the right to
grant further sublicenses to or under the Infigen Patents in the Pharming Field.

 

3.3                               Retained Rights.  Pharming acknowledges and
agrees that ACT shall retain all rights to exploit the Infigen Patents in the
ACT Field.

 

3.4                               Term of License.  The license granted under
Section 3.1 shall endure until the expiry of the last of the Infigen Patents.

 

ARTICLE 4 - CONSIDERATION

 

4.1                                     License Fee.  Upon execution of this
Agreement, Pharming shall pay to ACT a one-time payment of USD $260,000.00 (TWO
HUNDRED SIXTY THOUSAND DOLLARS) (the “License Fee”).  The License Fee shall be
via wire transfer to ACT in accordance with the wire instructions set forth in
Exhibit C attached hereto.

 

4.2                               No Additional Compensation.  ACT is not
entitled to any renumeration, royalty or other compensation other than as
provided in Section 4.1.

 

ARTICLE 5 – PAYMENTS AND RECORDS

 

[Intentionally Omitted]

 

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES

 

6.1                               ACT represents and warrants that from the
effective date of the Assignment Agreement it is the owner of the Infigen
Patents and all registration and renewal

 

3

--------------------------------------------------------------------------------


 

fees with regard to the Infigen Patents have been paid and will be paid during
the duration of this Agreement.

 

6.2                               ACT represents and warrants that from the
effective date of the Assignment Agreement no other patents have been
transferred by Infigen to ACT than the patents listed in Exhibit B of this
Agreement.

 

6.3                               ACT represents and warrants that except as set
forth in the disclosure schedule set forth in Exhibit D attached hereto there
exist no any other licenses to use the Infigen Patents.  ACT further represents
and warrants that it will not grant any further licenses to use Infigen Patents
to any third party

 

6.4                               ACT represents and warrants that the
execution, delivery and performance of this Agreement by ACT (i) are within its
corporate powers, and (ii) have been duly authorized by all necessary corporate
action on ACT’s part.

 

6.5                               ACT represents to the best of its knowledge:

 

(a)                                that the Infigen Patents are valid or remain
valid;

 

(b)                               that the practice of the inventions disclosed
in the Infigen Patents do not violate patent or other rights of third parties;

 

(c)                                that the Infigen Patents are not subject to
any legal proceedings, litigation or interference;

 

(d)                               that since the acquisition of the Infigen
Patents by ACT the Infigen Patents have been properly maintained and all fees
due have been paid.

 

6.6                               Pharming represents and warrants that the
execution, delivery and performance of this Agreement by Pharming (i) are within
its corporate powers, and (ii) have been duly authorized by all necessary
corporate action on Pharming’s part.

 

6.7                               Pharming hereby represents, warrants and
covenants that it shall comply in all material respects with all local, state,
federal and international laws and regulations relating to the exploitation of
the Infigen Patents, including in connection with the development, manufacture,
use, provision, and sale of products and services covered by the Infigen
Patents.

 

ARTICLE 7:  INTELLECTUAL PROPERTY RIGHTS

 

7.1                               ACT shall take all necessary actions,
including payment of registration and renewal fees, to maintain the patents
licensed hereunder and to obtain patents from pending and future applications. 
ACT shall not abandon any such patent or allow it to expire without Pharming’s
written consent.  If ACT is unable or unwilling to maintain any patent or

 

4

--------------------------------------------------------------------------------


 

prosecute a pending application which is the subject of this Agreement and
Pharming does not consent to any such patent or application being abandoned, ACT
will transfer the patent or patent application in question to Pharming free of
charge.

 

7.2                               The Parties agree to use their best efforts to
notify each other in writing without delay, and provide all relevant
information, of any infringement by a third party of the Infigen Patents or any
third party claim of invalidity or unenforceability of the Infigen Patents. 
Pharming shall have the sole right, at its discretion and without obligation, to
prosecute and defend such claims in the Pharming Field, under its primary
control and it sole expense, employing counsel of its own choosing.  ACT shall
have the sole right, at its discretion and without obligation, to prosecute and
defend such claims in the ACT Field, under its sole primary control and it sole
expense, employing counsel of its own choosing.  ACT will permit any action or
defense hereunder to be brought in its name if required by law.

 

7.3                               If a Party elects not to exercise its right to
prosecute or take other appropriate action in connection with an infringement or
misappropriation, or elects not to defend any third party claim of invalidity or
unenforceability of, the Infigen Patents, including an election to abandon any
action or defense previously begun, or fails to take any such action or defense
within sixty (60) days of first receiving notification of such infringement,
misappropriation or claim of invalidity or unenforceability, the other Party may
do so at its own expense. In case ACT shall be the abandoning Party, ACT will
transfer the Infigen Patents in question to Pharming free of charge.

 

7.4.                            In the event of any infringement or
misappropriation suit against a third party brought by either Party pursuant to
this Article, or the defense of any third-party claim of invalidity or
unenforceability, the Party so proceeding shall pay to the other Party all of
its reasonable costs and expenses (but not attorney’s fees) in connection with
such action and such other Party shall join in and reasonably cooperate with
respect to such action to the extent necessary to initiate and maintain it
(e.g., by providing relevant documents, witnesses and testimony, etc.).

 

7.5                               If either Party brings an action or defense
under this Article, any damages or other monetary awards recovered by that Party
shall be applied proportionately first to defray the unreimbursed costs and
expenses (including reasonable attorneys’ fees) incurred by both Parties in the
action or defense.  Any remaining balance shall be the property of the Party
bringing the action or defense.

 

7.6                               No settlement, consent judgment or other
voluntary final disposition of a suit being prosecuted by a Party under this
Article may be entered into without the consent of the other Party if such
settlement, consent judgment or other voluntary final disposition would alter,
derogate or diminish such other Party’s rights under this Agreement or otherwise
materially adversely affect such other Party, which consent shall not be
unreasonably withheld or delayed.

 

5

--------------------------------------------------------------------------------


 

7.7                               Except as set forth in this Article, ACT will
not undertake any action that would adversely affect Pharming’s rights under the
Infigen Patents and/or under Pharming’s intellectual property rights in the area
of generation and use of transgenic cattle without the prior written consent of
Pharming, which consent shall not be unreasonably withheld.  It will not be
considered a breach of this Article if ACT gives truthful information or
testimony to a third party reasonably entitled to request and/or receive such
information including, but not limited to, testimony given in response to a
lawful subpoena, requests for information by a regulatory body, or the like.

 

7.8                               ACT shall, to the extent permitted by the
national law of relevant country(ies) register and record the license granted
hereunder in the official register of the relevant national Patent Office or the
approved authority.

 

ARTICLE 8 - CONFIDENTIALITY

 

8.1                               The Parties shall maintain the confidentiality
in respect of each others confidential information and confidential information
of third parties that is provided by each to the other, unless the information
was in the public domain at the time at which it was provided or the information
was provided to the recipient by a third party without that third party
violating a duty of confidentiality or is known to the recipient Party and is at
its free disposal prior to its receipt from the other provided that such prior
knowledge can be demonstrated by written evidence.

 

8.2                               The obligations of confidentiality in this
Article shall not prevent either Party disclosing information to the extent
required by law, regulatory purposes, or the requirements of any Stock Exchange,
provided prior written notice is given to the other Party of such disclosure.

 

8.3                               The duty of confidentiality provided for in
Section 8.1 of this Agreement shall remain in force following termination of
this Agreement for a period of five (5) years.

 

8.4                               The Parties agree that there is no necessity
to announce the signing of this Agreement in a press release, except in case
Section 8.2 of this Agreement shall apply.

 

ARTICLE 9 -  TERMINATION

 

9.1                               Without prejudice to all rights and
obligations, Pharming shall be entitled to terminate this Agreement with
immediate effect by registered letter and without legal intervention if:

 

a)                                      ACT is a debtor in bankruptcy or is or
will be granted suspension of  payment; or

 

6

--------------------------------------------------------------------------------


 

(b)                                 ACT ceases or will cease to exist or is or
will be dissolved.

 

ACT shall notify Pharming in writing promptly after:  (i) the filing by or
against ACT of any petition in bankruptcy or similar filing seeking relief from
creditors; (ii) receipt by ACT of any notice of foreclosure and/or default that
could reasonably be foreseen to have the effect of preventing Pharming from
practicing the licenses granted to it hereunder.

 

In case Pharming shall elect not to terminate this Agreement for the reasons
mentioned in this Section 9.1 of this Agreement, ACT will transfer the Infigen
Patents to Pharming free of charge.

 

9.2                                 Without prejudice to all rights and
obligations, ACT shall be entitled to terminate this Agreement with immediate
effect by registered letter and without legal intervention if:

 

a)                                      Pharming is a debtor in bankruptcy or is
or will be granted suspension of payment; or

 

(b)                                 Pharming eases or will cease to exist or is
or will be dissolved, except in case Section 11.2 of this Agreement shall apply.

 

Pharming shall notify ACT in writing promptly after:  (i) the filing by or
against Pharming of any petition in bankruptcy or similar filing seeking relief
from creditors; (ii) receipt by Pharming of any notice of foreclosure and/or
default that could reasonably be foreseen to have the effect of preventing
Pharming from practicing the licenses granted to it.

 

ARTICLE 10 – LIABILITY AND INDEMNITY

 

10.1                                                                         
ACT shall indemnify and hold Pharming and its affiliates harmless against all
claims which are made or brought against or incurred or suffered by Pharming
arising out of or as a result of a breach by ACT of any representation or
warranty of ACT under this Agreement, or any of ACT’s obligations under this
Agreement, or arising out of the negligence or willful misconduct of ACT.

 

10.2                                                                         
Pharming shall indemnify and hold ACT and its affiliates harmless against all
claims which are made or brought against or incurred or suffered by ACT arising
from a breach by Pharming of any of its obligations set forth in this Agreement
or arising out of the death or injury to any person or persons or out of any
damage to tangible property resulting from, or otherwise attributable to, the
making, using, development, and/or sale by Pharming of any products under this
Agreement.

 

7

--------------------------------------------------------------------------------


 

10.3                                                                        
THIRD PARTY CLAIMS. Each Party shall give the other Party prompt notice of any
claim for which indemnification under this Article 10 is or may be applicable
and will cooperate with the indemnifying Party in the defense or settlement of
such claim at the indemnifying Party’s expense.  The indemnifying Party shall be
required to provide and be entitled to control the defense of any claim covered
hereunder (including the right to control settlement discussions) with counsel
reasonably satisfactory to the other Party, which other Party may, at its own
expense, participate in the defense of any claim after the indemnifying Party
assumes control of the defense thereof.  No claim that is subject to
indemnification under this Article 10 shall be settled or otherwise compromised
other than by the Party defending such claim, and then only with the prior
written consent of the other party, which shall not be unreasonably withheld or
delayed; it shall not be unreasonable to withhold consent if the settlement or
compromise either (a) imposes on the indemnified Party any liability or
obligation which cannot be assumed and performed in full by the indemnifying
Party, or (b) materially adversely affects the indemnified party or its rights
hereunder.  The failure of the indemnified Party to deliver notice to the
indemnifying Party promptly after the commencement of any such action shall not
release the indemnifying Party from any liability to the indemnified Party under
this Article 10 other than any liabilities directly attributable to such
failure.

 

10.4                                                                        
LIMITATION OF LIABILITY.  In no event shall either Party be liable to the other
for any indirect or consequential loss or damages howsoever caused arising out
of or as a result of this Agreement, howsoever the liability  arises including
(but not limited to) breach of contract, negligence or tort or breach of any
statutory duty.

 

ARTICLE 11 -  MISCELLANEOUS

 

11.1                         Without prior written permission of Pharming which
cannot be unreasonably withheld, ACT is not entitled to transfer all (or a part)
of the rights and obligations arising from this Agreement to third parties.

 

11.2                         Pharming  is entitled to transfer all (or a part)
of the rights and obligations arising from this Agreement to a company belonging
to the Pharming group and/or to third parties, without the permission of ACT.

 

11.3                         Pharming shall comply in all material respects with
all local, state, federal and international laws and regulations relating to the
development, manufacture, use, provision, and sale of products under this
Agreement.

 

11.4                         If any term or provision of this Agreement is
declared invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
Parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the Parties fail to reach a
modified agreement within sixty (60) days after the relevant provision is held
invalid or unenforceable, then the court shall be

 

8

--------------------------------------------------------------------------------


 

authorized to modify the invalid provision to the extent and in the manner
necessary to render it enforceable.

 

11.5                         This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both
Parties.  The failure of either Party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.

 

11.6                         This Agreement shall be governed and construed in
accordance with the laws of the Netherlands. Any dispute concerning this
Agreement shall be exclusively judged by the competent court of the city of the
Hague, the Netherlands.

 

11.7                         The licenses granted hereunder are effective and
fully compliant with 11 USC Section 365(n) and 11 USC Section 362 of the United
States Bankruptcy code such that Pharming can fully exploit such the licenses.

 

11.8                         This Agreement is binding upon and shall inure to
the benefit of the respective successors and/or assigns of the Parties hereto.

 

[The next page is the signature page]

 

9

--------------------------------------------------------------------------------


 

In witness whereof, drawn up in duplicate and signed by both parties, as of the
Effective Date first mentioned above.

 

 

PHARMING TECHNOLOGIES B.V.

 

ADVANCED CELL TECHNOLOGY, INC.

 

 

 

 

 

 

/s/ Dr. R. Strijker

 

/s/ William M. Caldwell, IV

Dr. R. Strijker

 

Mr. William M. Caldwell, IV

Chief Commercial Officer

 

Chief Executive Officer

 

 

 

 

 

 

/s/ Dr. B.M. Giannetti

 

 

Dr. B.M. Giannetti

 

 

Chief Operations Officer

 

 

 

10

--------------------------------------------------------------------------------